Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Claims 21-40 are presented for examination.  Claims 1-20 have been canceled by the preliminary amendment filed on 6/2/2020.

Priority
Acknowledgment is made of applicant's claim for priority for the instant application which is a continuation of U.S. Application No. 16/576,083, filed September 19, 2019, now US Patent 10,705,448.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 6/2/2020, 9/24/2020 and 8/6/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.


Specification
The disclosure is objected to because the disclosure need to be updated to include current status of application(s) sated in the specification page 1, paragraph 1, for example, U. S. Patent Application Serial No. 16/576,083, filed on 06/02/2020, now US Patent 10,705,448 and any other application(s) which are not listed and their current status as required.

Claim Objections
Claims 40 is objected to because of the following informalities:  
Claim 40, line 1, the terms “wherein the wherein the” should be “wherein the” to remove extra terms “wherein the” in claim 40.

Applicant is requested to review all claims and make appropriate correction as required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 21, 29 and 37 are rejected under 35 U.S.C. 112, second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the limitation(s) “data structure” and/or “for each .

Dependent claims, which are not particularly rejected, are rejected based on the rejected base claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,705,448. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed toward similar subject matter except with minor obvious variation as shown below table and explain here.  Independent claims 21, 29 and 37 of the instant application directed toward computer-implemented method and system for automated bag packaging which are similar to independent claims 1, 10 and 18 of patent ‘448 while claims 21, 29 and 37 are very broader than claims 1, 10 and 18 and includes all limitations of claims 21, 29 and 37 of instant application and similar to dependent claims22-28, 30-36 and 38-40 are similar to claims 2-9, 11-17 of ‘488 patent and therefore, claims 21-40 of instant application are obvious variations .of patent ‘448 as stated below in table for claim 21-28. 

Instant Application
Patent 10705448
21. A computer-implemented method for automated bag packaging, comprising: receiving, from a remote system, an order comprising at least one item; searching at least one data store to determine one or more properties associated with each item; performing an optimization process for packaging the at least one item into one or more bags, by: selecting a data structure representing a first bag, the data structure comprising measurements of the first bag, iteratively simulating packaging the at least one item into a virtual box associated with the first bag, wherein dimensions of the virtual box are calculated based on a virtual height of the first bag, a width of the first bag, and a length of the first bag, and generating at least one set of instructions for packaging the items into the first bag; and sending the generated instructions to a computer system for execution, the 




3. The system of claim 2, wherein a maximum virtual height (vHeight) of the first bag is based on the width of the first bag (bWidth) and the length of the first bag (bLength). 
24. The computer-implemented method of claim 22, wherein the length of the virtual box is equal to the length of the first bag less the virtual height.
6. The system of claim 5, wherein the dimensions of the virtual box include a height, a width, and a length: the height of the virtual box is equal to the virtual height of the first bag; the width of the virtual box is equal to the width of the first bag less the virtual height; and the length of the virtual box is equal to the length of the first bag less the virtual height.
25. The computer-implemented method of claim 21, wherein performing the optimization process further comprises dividing the virtual box into a number of equal-volume sub-boxes.
7. The system of claim 5, wherein: performing the optimization process further comprises dividing the virtual box into a number of equal-volume sub-boxes; and iteratively simulating packaging items into the one or more 



26. The computer-implemented method of claim 25, wherein iteratively simulating packaging items into the one or more bags comprises iteratively simulating packaging items into the sub-boxes.
9. The system of claim 1, wherein if the simulating determines that the at least one item does not fit into the selected bag: choosing a larger bag, and iteratively computationally packaging the largest item until all items are packed in the larger bag.
27. The computer-implemented method of claim 21, wherein a maximum virtual height (vHeight) of the first bag is based on the width of the first bag (bWidth) and the length of the first bag (bLength).
3. The system of claim 2, wherein a maximum virtual height (vHeight) of the first bag is based on the width of the first bag (bWidth) and the length of the first bag (bLength).
28. The computer-implemented method of claim 27, wherein the maximum virtual height of the first bag (vHeight) is computed as height=9+(2*(bLength+bWidth))+(bLength*bWidth).
4. The system of claim 3, wherein the maximum virtual height of the first bag (vHeight) is computed as vHeight=9+(2(bLength+bWidth))+(bLength*bWidth).



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.  For example some prior arts listed below to show the relation to the inventive concept to the prior art(s) and suggested to the applicant to review and consider all prior arts in considering response to this office communication.

Lee et al. (US 20170286578 A1) is related to baggage loading simulator system and methods.

Brooks et al. (US 20190241298 A1) is related to bagging system for store merchandise.



The applicant is strongly encouraged to contact the examiner if further clarifications are needed with respect to interpretation of currently presented claims and/or cited prior art. 
A reference to specific paragraphs, columns, pages, or figures in a cited prior artreference is not limited to preferred embodiments or any specific examples. It iswell settled that a prior art reference, in its entirety, must be considered for allthat it expressly teaches and fairly suggests to one having ordinary skill in theart. Stated differently, a prior art disclosure reading on a limitation of Applicant'sclaim cannot be ignored on the ground that other embodiments disclosed wereinstead cited. Therefore, the Examiner's citation to a specific portion of a singleprior art reference is not intended to exclusively dictate, but rather, todemonstrate an exemplary disclosure commensurate with the specificlimitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038,1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319,1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v. BiocraftLabs., Inc., 874 F.2d804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747,750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163USPQ 545, 549 (CCPA 1969). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMESH B PATEL whose telephone number is (571)272-3688.  The examiner can normally be reached on M-TH; 6.30 am - 4.30 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RAMESH B PATEL/Primary Examiner, Art Unit 2119